European Institute for Gender Equality (debate)
The next item is the recommendation for second reading from the Committee on Women's Rights and Gender Equality on the Council common position for adopting a regulation of the European Parliament and of the Council establishing a European Institute for Gender Equality (10351/1/2006 - C6 0314/2006 - (Co-rapporteurs: Lissy Gröner, Amalia Sartori)
rapporteur. - (DE) Mr President, I start with many thanks to my co-rapporteur and to the Commission. We have worked together very well in attempting to get the Institute up and running as soon as possible, and we have been very successful in this. I would, however, ask, Mr President, that all services be again reminded to check that versions of the report in all languages use gender-sensitive language, which is not universally guaranteed in my own language - German - despite repeated calls for this.
For as long as the European Parliament has been in existence, we have presented ourselves as an engine of equality. For ten years now, we have been discussing how best to facilitate the establishment of an institution that would pursue gender mainstreaming and draw on the best outcomes from all countries in performing its horizontal task. Following a feasibility study, demands were made for the Gender Institute, to which the Council acceded nearly two years ago now, when it resolved that the Institute would be set up, and on a budget-neutral basis. What does that mean? In practice, it means that the Gender Institute will be funded from what was the gender equality programme. The Budget was halved, and what was left of the programme then became part of the social action programme 'Progress'. Such is the price that women have had to pay. If certain parties are going to claim that the Institute costs too much, the response will have to be that, on the contrary, women have paid a lot for it.
Here in this House, though, with a great deal of support from women's groups, we have managed to advance the Institute's cause. We want it to work independently in facilitating the centralisation of information on tried and tested model procedures for the best possible equalisation of opportunities. We would like to see these examples collected from all countries and the abolition of the gulf between the legal position with regard to equality of opportunity - as found, for example, in the European treaties, as Article 3 once more confirms - and the discrimination that actually goes on from day to day.
We want women no longer to earn something like 30% less than their male counterparts. In the case of those who preside over this House, that may well not be so, and may even be cause for amusement, but when a woman working on a production line earns 30% less than her male colleagues, it is not funny any more. We want all the Member States to have access to information on how to successfully combat violence, forced prostitution and sexual exploitation, along with a Europe-wide exchange of information on how discrimination based on gender may be brought to an end in the twenty-first century.
I have already stressed that the agreement we reached in committee came about rapidly. The Commission was highly supportive in accepting at once 35 of the 50 amendments that we adopted at first reading, although there were others for which we had to fight. We had to fight hard to get a hearing for the head of the Institute - and I want to emphasise that I am not gender-neutral about this, in that I expect the Director appointed to be a woman - but we did manage to get it, together with a smaller Management Board. It is far from clear why each and every Member State should be represented on the Management Board, for the end result of that would be that only 13 people would be doing the work, with 33 monitoring them, and that makes sense to nobody.
We want the European Gender Equality Institute to do groundwork of the European institutions, and the assistance of experts to enable us to do our work in this House more efficiently. How, though, can it be - and this I see as the big drawback - that the Council should decide, as it did last week, that the Institute should end up in Vilnius? That is a long way away from the places where decisions are taken. A working institute such as the Gender Equality Institute does not have any representative function and should not go where it can boost a country's image, but should, on the contrary, be close to our spheres of government; the effect of this is to weaken it. We wanted to see the institutions supported in their work and that work being efficient and helping to make equality a political reality.
That is why I think the proposal we produced is a good one, and am asking this House to agree to the compromise we have worked out with the Council, and for broad-based support for the European Institute for Gender Equality. We have opened up the way to an early agreement, and I again thank all those who had a hand in this, particularly the Commission, which made repeated attempts to bridge the gulf that divided Parliament and the Council on this. I reiterate my thanks to all those who worked with us, in particular the shadow rapporteurs from all the groups. One can expect the Gender Institute to achieve lift off some time soon, and that will represent the passing of a milestone, but there will still be much work to be completed if the great tasks are to get done.
Grateful though I am for the willingness to work together with us on this front, I do want to ask who would actually be able to head up this Institute; it would have to be someone capable of offering not only expertise, but also the necessary insider knowledge of the European institutions, and the Committee on Women's Rights and Gender Equality will take great care to ensure that the Institute does not end up with someone from the Council or the Commission who is incapable of performing this function. If we manage to get to grips with the maintenance of a large-scale network of women's organisations - which is what we envisage doing - that will make the establishment of this Institute an enormous leap ahead for the women's movement in Europe.
rapporteur. - (IT) Mr President, ladies and gentlemen, on behalf of my group I would like to thank my colleague, Lissy Gröner, for the work that we have achieved together.
It was our strong wish that this institute should be created with the backing of the representatives of the two largest parties within the European Parliament, precisely in order to benefit from this strength and support. I have to acknowledge that throughout our work, even though there were at times strongly differing views, in the end we always achieved a nearly unanimous vote within the Committee on Women's Rights and Gender Equality. I believe that this point is worth noting.
Even in the Chamber, there are often reservations when we deal with the issue - which is unresolved at the European level too - of women, above and beyond the laws which provide guarantees, still not able to benefit in earnest from equal opportunities and the chance to take part at all decision-making levels. Despite this, we recently achieved - at first reading, what is more - a vote in favour which, I am convinced, will be repeated in this Chamber tomorrow.
I would just like to add a few points to my colleague's words: first of all I believe that it is not often the case that a decision succeeds in reflecting the positions of the preparatory studies as well as this one has done.
Following the Social Policy Agenda in early 2000, a decision was taken to begin carrying out preparations for the creation of this institute, and both Parliament and the Commission commissioned in-depth studies from management consultancies working in the field. I can go so far as to say that the result of our work, which the Chamber will vote on tomorrow, fully represents the positions contained in these two studies, namely the creation of a small, flexible, independent institute, structured around networks, capable of analysing the data and the reasons for the discrimination that still exists, examining good practice and finding and publicising innovative standards-based and legislative solutions in the field of women's rights and equal opportunities.
Above and beyond the debate regarding the location of the institute - in which we basically did not participate as a committee, and which has now been settled with the choice of Vilnius in Lithuania, which, I hope, regardless of its remoteness, will be able to provide us with a satisfactory outcome thanks to the wonders of science and technology - I would like to express my satisfaction concerning the fact that this institute will be launched immediately and that it will begin its work as early as 2007.
The work of this institute will make it possible to achieve further progress, which will benefit both the community of Europe as a whole and those outside Europe who look to us for guidance and a model in this particular sector.
Member of the Commission. (CS) Mr President, ladies and gentlemen, I am very pleased that the debate between the Council and Parliament has made rapid progress and that we are now close to agreement. The establishment of the European Institute for Gender Equality addresses a genuine need to give European policy on gender equality new instruments enabling us to make further progress. This need was identified as long ago as 1999. Parliament and in particular the Committee on Women's Rights and Gender Equality supported the idea of establishing this institute. This institute will help us - that is to say, the bodies of the Community and the Member States - to formulate and pursue policies by developing knowledge on equal opportunities for men and women. To this end, the institute will arrange the gathering, analysis and dissemination of objective, reliable and comparable data at Community level. It will also develop appropriate methodological resources for improving gender mainstreaming in Community policy.
The first reading enabled Parliament to refine and clarify a number of points contained in the Commission proposal. The common position also incorporates most of the amendments tabled by Parliament. At second reading we had to find answers to questions relating to the establishment of a management board, an issue on which the Council and Parliament had very different opinions. I am happy that both bodies endeavoured to find a well considered compromise, and eventually found one. The compromise that is on the table provides for an improvement to the common position. On the one hand, the system of rotating the members of the management board, and of issuing joint statements, has enabled Member States that had been in doubt to accept a medium-sized management board. This will enable the institute to work effectively from the point of view of its size and the performance of its tasks. On the other hand, amendments relating to the appointment of the director, the reinstatement of the experts' forum and the appointment of two experts from that forum by Parliament will strengthen Parliament's role. The Commission will therefore accept this compromise. I firmly believe that Parliament, which shares our wish to see this regulation adopted by the end of the year, will be able to accept them too and for this I am grateful to you.
Honourable Members, I should also like to thank the rapporteurs, Mrs Gröner and Mrs Sartori. I was able to meet with them very regularly and all of you can testify to their unstinting efforts. It is thanks to them that we are at the stage where tomorrow we can, I hope, bring this matter to a final conclusion.
on behalf of the PPE-DE Group. (SK) The Committee on Women's Rights and Gender Equality did well to appoint two rapporteurs from the PPE-DE and PSE to draw up a report on the Commission's proposal to establish the European Gender Institute.
The resulting report is well balanced, and I would like to give my sincere thanks to you, Mrs Sartori and Mrs Gröner. It would be wonderful if we could announce today that there was no need to establish a Gender Institute, since all forms of discrimination against women had been eliminated. It would be good if we could say that there is no longer any discrimination in regards to women's pay, that the value of men's and women's work is fully recognised with regard also to responsibilities at home, and that mothers and fathers have freedom of choice as a result of the progress made in balancing life and work.
Alas, this is not the case, despite the fact that the European Union has a whole arsenal of legal instruments for protecting people's rights. Under these circumstances, the European Gender Institute may prove to be a useful instrument. Whether it will live up to our expectations will be seen during the evaluation exercise in five years' time. Will we have enough courage to dissolve the Institute if the evaluation proves negative? Will we have the courage to find more useful applications for the money that has been already allocated? I would like to caution against relying solely upon the Gender Institute to resolve all the problems associated with the lack of equal opportunities for men and women.
In the same way that a broad range of worldwide and European legislation has failed to resolve these problems for more than 50 years, the Gender Institute will also not be able to do this. Only the personal involvement of every man, woman, politician and non-governmental organisation will ensure that women are not discriminated against, and that all women, including the poorest, have access to justice, and that their value, honour and dignity are fully respected.
on behalf of the PSE Group. - (HU) Equality between women and men is one of the basic pillars on which modern Europe has been constructed. After a long battle, we are now on the verge of seeing the establishment of a public institute for gender equality in Europe. I would like to thank Mrs Gröner and Mrs Sartori for their work, and to congratulate them on the draft proposal, which represents the best outcome that can be achieved at the moment and has, not least, the support of the Commission and Council as well.
We have managed to ensure that the institute is independent, which is essential for it to carry out its work in a suitably professional manner and fulfil its role as an expert forum which will help the director in his or her work. The operation's budgetary framework is also guaranteed, along with transparency in how it will be managed. It will remain the task of the Commission and Governing Board to appoint the director, but I would point out that the director must appear before the European Parliament's commission. This will reinforce Parliament's role.
It is a source of great satisfaction that there will finally be a European institute which will continually analyse the issue of gender equality in society and collect data in a systematic way. I am sure that it will devise valuable methodologies of benefit to the equal opportunities policy and offer advice to the Community's other institutions and Member States, as well as help enforce Community policy.
I welcome the fact that a new Member State has been chosen as the venue for the institute's headquarters. It was really important to me during the process of selecting the headquarters to choose a venue that would offer a suitable environment. We can be sure that this will be the case in Lithuania, as the Lithuanian government proved its commitment when it provided the additional EUR 50 million, which will be available from Community funds for seven years.
The opening of the institute has marked an important step for us in the area of gender equality. Only time will tell how significant its role is, but its timeliness is highlighted by the fact that 2007 will be the year of equal opportunities in Europe. We have taken the necessary step and the institute is now ready to get down to work. But it is our job too to ensure that it operates effectively.
on behalf of the ALDE Group. - (LT) Mr President, ladies and gentlemen, I would like to express my pleasure at the decision of the European Union Common Affairs and External Relations Council of 1 December this year to establish the European Gender Equality Institute in Vilnius, Lithuania. This decision will be officially confirmed in the conclusions of the Council of European Leaders on 14/15 December.
This institute will be the first EU institution in a new Member State - Lithuania.
Although there is a long history of women's struggle for equal rights with men, there remains a large difference between men's and women's wages to the disadvantage of women. The real implementation of gender equality would mark the realisation not only of this EU democratic value, freedom of self-expression and interpersonal relations, but it would also help to solve demographic problems and to reduce poverty.
The most important tasks of the new Institute will be to gather information about gender equality, to analyse it and to offer recommendations on gender equality issues, and also to disseminate information about the state of gender equality in the European Union and third countries.
I am convinced that the European Gender Equality Institute, established in Lithuania, will operate successfully, since Lithuania has experience in cooperating with other EU countries and is well placed to share its experience with third countries, particularly Eastern neighbours.
The Commission accepted forty of Parliament's recommendations for extending the geographical scope of information gathering and analysis, and information supply, including both the newly joining countries and candidate countries.
However, the scale of discrimination against women in some EU countries is so great that no one should be happy about the reduction of the Institute's expenditure. I believe that the opposite should be done - an increase in the number of Institute employees and the size of its budget, in line with the expanded scope of its activities.
I would also like to stress that in the first instance Member States must themselves take steps to actively and vigorously implement gender equality policy within their countries. The European Gender Equality Institute would help them fulfil this task. Furthermore, if the President permits, I would like to tell Mrs Sartori that not far from Vilnius is the geographical centre of Europe, and it is a city that is not too distant from Brussels.
on behalf of the Verts/ALE Group. - (DE) Mr President, I too would like to give many thanks to the rapporteurs. When this Institute for Gender Equality becomes a reality, as it soon will, it will be a gigantic step forward. Europe needs an independent, autonomous Gender Institute in order to ensure that the objective of equal opportunities for men and women does not get ranked lower than other anti-discrimination measures. It is therefore very important that we have made it clear that we want a strong woman at the head of this Institute.
An independent Gender Institute is necessary, since discrimination against women is unfortunately still a reality in Europe. There are many areas in which we do not just need more statistics, but also innovative suggestions for problem-solving. I hope that this Institute will be more than just a place where data is collected, but will also be able to make an innovative contribution to solving the problem of gender discrimination.
Finally, however, I would like to raise another point which is very important to me. The European Gender Institute cannot be a substitute for practical policies and real laws, and it must not become an excuse for the failure to implement legislative initiatives.
(The President cut off the speaker)
on behalf of the GUE/NGL Group. - (SV) Mr President, I should like to say a big thank you to everyone concerned for their hard work and commitment and a special thank you to Mrs Gröner and Mrs Sartori for the fact that this Institute is now finally to be set up and to begin its important work. Today is an important milestone for all of us who are working to bring about a society in which women and men are equal. It is also a milestone in strengthening children's rights because the situation of children is, to a large extent, influenced by their mothers' - that is to say, women's - rights. Pleased as I am about this step towards setting up an Institute for Gender Equality, I am also, in equal measure, disappointed about the fact that, in 2006, there is a need for a special institute to champion rights that women self-evidently should possess and that we have not progressed further when it comes to recognising the right of half of humanity to lead their lives on the same conditions as the other half of humanity.
We talk a lot in the EU about democracy and human rights, but women too need to have human and democratic rights. The fact that large parts of the population believe that women can be treated as commodities in a market and believe that society cannot be responsible for women's right to their own bodies cannot be viewed as democratic. We are concerned here with women's right not to be beaten and otherwise abused and, for example, with the fact that political power is, in large part, still male power and that women earn less than men for doing the same work. I really do hope that, in the vote in plenary, we shall support setting up an Institute for Gender Equality, which will be a major and important step towards our really being able in the future to talk about democracy and human rights that are the same for everyone, irrespective of gender.
on behalf of the IND/DEM Group. - (PL) Mr President, the idea of creating an Institute for Gender Equality, described as one of the most important aims of the Community, was conceived in 2000, when it became clear that there was significant gender inequality in the majority of policy fields. This is presented as a multifaceted phenomenon, which I am sure is true to a certain extent, although it does raise the fundamental question of whether this really is a matter of equality and human dignity or rather the creation of a new left-wing ideology.
One of the roles of the institute will be to eliminate gender stereotypes by disseminating information on non-stereotypical male and female roles, together with providing liberal examples to follow. This has been done for a long time and is something that those with a Christian world view cannot support.
Contemporary programmes that are far removed from moral standards and which exploit human weakness only serve to make people weak, defenceless slaves, especially to their sexual impulses and need for gratification. Mankind, reduced to his basic appetites, deprived of any spiritual dimension in his life, his personal development prevented and obstructed by the lack of any spiritual life, will not be able to find complete fulfilment, even with active assistance and supported by the lofty aims of various institutions.
Moreover, the legal regulations of the directive raise a number of doubts, as the institution is supposed to have maximum independence in the implementation of its activities, and is even able to commission an external evaluation of its achievements. This lack of control of the European Parliament's committee and its ability to select its own evaluator does not just raise doubts, but is actually quite ridiculous. The revenue of the institute is also surprising, as it includes not only subsidies paid for from our taxes, but also contributions from various wealthy organisations, together with the revenue from services it provides.
The next privilege is immunity. This means that the institute's staff will also be unrestricted in the performance of their duties and will be free to spread false feminist ideas, which will lead to a situation where, instead of women cooperating with men, there will be a destructive battle of the sexes which will become the new dogma, while gender becomes the new proletariat. We will vote against the adoption of this directive.
(EL) Mr President, it is undeniable that equal treatment for men and women and respecting the principle of equality in all aspects of public and private activities will allow for better management of human resources in the European Union which shall contribute without obstacles to the development and competitiveness of the economy and the raising of citizens' living and cultural standards.
In particular, in order for female participation in the labour market to be effective while at the same time allowing for the continuation of human kind through procreation and the raising of children, it is necessary to respect the rights of women as fundamental human rights. In this perspective, as you very well noted Commissioner, both the Council and the European Parliament in their previous parliamentary term set the foundation for the establishment of a European Gender Institute. However, since then the scepticism on equality on a European level has evolved to become a point of view with integrated horizontal applications in all policies and actions. The roadmap on equality and the directive on the equal treatment of men and women in the labour market are clear proof of this. I honestly have to congratulate rapporteurs Mrs Sartori and Mrs Gröner, for their amendments in the proposal for a regulation on the establishment of the Institute. Apart from promoting equality through research, libraries, data analysis and promotion of fair practices, we await a breakthrough in the approval of the multidimensional monitoring of the establishment of equal opportunities. These proposed aimed actions should show respect to ethnic diversification and the principle of subsidiarity. The Institute's administration should guarantee representativity of Member States in all its actions. We hope that the quality of the expert opinion will guarantee useful proposals and avoid the overlapping of responsibilities among organisations that deal with particular fundamental rights, such as health, safety at work and others.
Thus, I would like to point out that despite the progress in the formation of the consulting body, the European Parliament only during its subsequent hearing with the Director ...
(The President cut off the speaker)
Thank you very much for your contribution.
Mrs Thomsen, before you start, I should just like to say that I notice a TV crew is following you and interviewing you in the Chamber. I doubt whether this would happen in the Folketing. This is a Parliament not a studio. I shall allow it on this occasion, but please do not let it happen again.
(DA) Mr President, Commissioner, ladies and gentlemen, I would like to start by thanking the rapporteurs for the great deal of work that they have put into this report. I am very glad that this institute is finally to become a reality. Despite all the legislation and good intentions, we still do not have equality in Europe today. This can be seen, for instance, in the continued differences in the pay men and women receive and in the marked underrepresentation of women in all forms of decision-making bodies, be they political, public or private. There is a desperate need for this institute in Europe, and for precise information, analyses and recommendations in the field of equality.
I believe that the institute will play an important role in Europe both as an inspiration and a disseminator of information in the field of equality. The collection of data and the development of best practice will enable the institute to take the lead in producing proposals and strategies for breaking down the barriers to equality. Many Member States are in need of a push. Amongst other things, the need to identify and tear down barriers to equal pay could be highlighted. Today, we not only suffer from a lack of knowledge in this area, but we also lack the tools needed for getting to work on combating these disparities. This means that the inequalities continue to exist despite the legislation and fine words stating that we want things to change. I am very glad that the EU is able to blaze a trail in this area and demonstrate that the work on equality is to be given high priority on the political agenda, and I hope that this work will give impetus to the efforts of the Member States.
(The speaker spoke Irish)
I am delighted to support this report and to call for speedy progress so that the European Institute for Gender Equality will be able to start work next year. I wish to thank the rapporteurs for their work.
Fostering the exchange of experience across the EU will help us to make use of the analysis already carried out at national and regional level and to carry out important new analysis. The institute should become a major arm of EU policy development so that action on gender mainstreaming can be actively promoted. The institute should be operational as soon as possible, with a clear focus on both collection and analysis of data; and it is then up to us here in Parliament to ensure that the analysis it comes forward with is pushed through all policy development in the future.
(NL) Mr President, gender equality is a regularly recurring theme in this House. Quite apart from the fact that what is probably meant is the equal treatment of men and women, as opposed to their equality, it is, as I see it, too easy to hope that this issue can be resolved by making one or two sweeping changes. In recent decades, much interest, both healthy and less healthy, has been generated in women's rights. This does not mean that in some cases and in some regions, there is certainly cause for special attention. This can be attributed to the different views about role patterns across the centuries in different cultures. We can still find traces of this in the cultures of countries, not least within the European Union.
As I see it, these differences must be handled wisely if gender equality is to be achieved across all countries and Member States. I can see the individual Member States playing an important role in this, as they are best placed to assess the local situation and take measures accordingly. Should a Member State lack initiative, there are enough national and international organisations that can encourage, or even force, concrete steps in this area.
I am, in short, all for the equal treatment of men and women, and of equal opportunities for them, but, at the moment, we do not particularly need a new European institute to take care of this.
(ES) Mr President, I would like to begin by congratulating Mrs Gröner and also Mrs Sartori, the Council and the Commission, on the agreement reached. We are pleased that Parliament's view of the issues that were important to more efficient operation of the Institute have been respected.
A medium-sized management board, elected by a system of rotation amongst the Members States, will undoubtedly speed up decision making. A director appointed by means of an open, transparent procedure who has to appear before the competent committee of this Parliament in order to answer Members' questions is satisfactory to us. Furthermore, the reinstatement of a forum of experts made up of representatives of the Member States, of Parliament and of social actors, to assist the board in planning the Institute's activities is undoubtedly a good thing.
This is an historic day for this Parliament, ladies and gentlemen, because today we are creating something that both this Parliament and the other institutions and civil society believed to be absolutely essential: to have an independent body specifically dedicated to gender equality policies.
Ladies and gentlemen, equality between men and women is one of the European Union's fundamental principles. This Institute will be a powerful tool for guaranteeing the integration of gender equality into all Community policies.
(IT) Mr President, ladies and gentlemen, tomorrow we will vote for the Gender Institute and we are obviously happy to be finally reaching this goal. I say 'finally' reaching the goal of this process because, as I recall, the feasibility study dates back to 2002. I hope, at any rate, that the institute will soon start to be operational.
We would certainly have preferred to have more resources available, but I prefer to look on the positive side, namely the creation of the institute, and to hope that in future the resources, of all kinds, will increase.
Thinking about the future activities of the institute, I would like to make two recommendations: the first refers to where it would be particularly useful for the institute to carry out its work, and the second to a specific issue on which to take action.
It has always been the case that in the very places where conditions for women are most backward there has been a serious lack of statistical data broken down by gender. My first recommendation is, therefore, that the institute should be particularly active on this front.
My second recommendation refers to a specific subject for investigation: the pay gap. The disparity between women and men in terms of pay remains unacceptably high and, above all, shows no significant signs of decreasing. The fact that the Treaty of Rome contained an article expressly mentioning equal remuneration for men and women, and that the passage of 50 years has left us at almost the same point, should bring home to us the fact that on this issue a lot of work still remains to be done.
(PL) Mr President, the idea of creating an Institute for Gender Equality was conceived in 1995. Four years later, the Swedish Ministry of Integration and Gender Equality put forward its initial plan. Then, the European Commission and the European Parliament, after a number of years of research into the aims and organisation of the institute, recommended that it should be set up.
After the first reading in March of this year, the European Parliament supported the creation of this new agency, having tabled a number of amendments relating to the scope of its activities and ways of ensuring greater effectiveness. It is good that the Council, the Commission and the European Parliament have expressed their intention to set up the institute and enable it to begin its operations in 2007.
At this stage, in the second reading, only questions relating to the institute's management structure, the election of its director and the still controversial issue of the forum of experts still remain to be resolved. It is a shame that the Council's position in this matter is different from the positions of both the Commission and Parliament. However, the final outcome is satisfactory.
Taking into account the important role of this agency in the European Union, where in some countries there is still clearly noticeable gender discrimination in many areas of life, the task of the institute will be to apply a unified system for collecting and analysing information on the equal treatment of men and women in Europe.
It is good that the institute will have its headquarters in a new Member State. It will be based in Vilnius, the capital of Lithuania. I hope that it will begin its work as soon as possible, as this is something that we have been waiting for since 1995.
Finally, I would like to congratulate the rapporteurs on a very well-prepared document.
(SV) Mr President and all ladies and gentlemen who are still awake, equality between women and men is one of the EU's basic principles, and bringing it about is one of the EU's central tasks. The EU should try to bring about equality in all its activities. In spite of the fact that a lot of progress has been made in the area of equality, many surveys show, however, that such progress is very slow. The EU does not, for example, have the ability to put together analyses and to come up with constructive solutions when it comes to the integration of equality and the promotion of equality between the sexes. By now creating a European Institute for Gender Equality, the EU and the Member States are signalling the high priority they are giving to this issue, as well as the political will to do more to overcome the prevailing lack of equality.
Today, I feel very proud, as an MEP from the Socialist Group in the European Parliament, that EU cooperation is being used to advance the fight against gender discrimination. It is now important for all the Member States to make use of the Institute and to submit statistics and information to it. It is a huge responsibility for the Member States. In conclusion, I want to say how pleased I am that it is a new Member State, Lithuania, and the city of Vilnius, in which this Institute is to be located. I do not believe that the proximity principle has any role to play in this case, because all the EU Member States are central. I want to wish them the best of luck and to thank the rapporteurs, Mrs Gröner and Mrs Sartori, together with the Commission.
Member of the Commission. (CS) Ladies and gentlemen, I am pleased that Parliament is able to accept the Presidency's compromise in full. With this agreement the institute can be up and running more quickly. The recent decision by the Member States to locate the seat of the institute in Vilnius is indicative of a common desire for the institute to be up and running at the earliest opportunity.
Honourable Members, Parliament will tomorrow take a further step on the road to equal opportunities. As a number of speakers have pointed out, there is still a long way to go on that road.
I wish to thank the Commissioner, all the speakers and Mrs Záborská and her committee for their important work. I wish the institute every success. It is much needed.
The debate is closed.
The vote will take place on Thursday.